EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Marra on 05/21/2021.

The application has been amended as follows: 
Claim 19, line 2: insert --body-- between “housing” and “facing”. 
Claim 20, line 3: insert –of the housing body-- between “surface” and “facing”. 
Claim 22, line 3: insert –of the housing body-- after “surface”.
Claim 28, line 2: insert --body-- between “housing” and “facing”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The elevator installation of the claimed invention comprises all the limitations of claim 17, specifically, a housing attached to a movable elevator component and surrounding at least a part of a support means, the housing including a housing body formed of a non-conductive plastics material and an electrically conductive element which is electrically grounded and is arranged on a surface of the housing body facing the support means that is not taught, suggested, nor obvious over prior arts of record.

The elevator installation of the claimed invention comprises all the limitations of claim 34, specifically, a housing surrounding at least a part of a supporting means, the housing includes a housing body formed of a non-conductive plastics material and an electrically conductive element arranged on a surface of the housing body facing the supporting means, wherein the electrically conductive element is electrically grounded by a cable attached to the element, and wherein the elevator installation includes a security monitoring unit that applies an electrical voltage to at least one wire and detects changes in properties of an electrical current conducted through the at least one wire that is not taught, suggested, nor obvious over prior arts of record.  
WO 2014/001372 to Burgi et al teaches a deflector arrangement comprising a housing body with an electrically conductive element surrounding a part of a support means to monitor a part of the support means but does not teach the housing body is made of a non-conductive plastics material nor teach the electrically conductive element is on a surface of the housing body facing the support means. 

WO 2014/191374 to Dold teaches a monitoring system for a suspension means of an elevator installation but does not teach a housing body is made of a non-conductive plastics material nor teach an electrically conductive element is on a surface of the housing body facing the support means.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654